Citation Nr: 0733456	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1986 to 
April 1997.  The character of the veteran's service from June 
1994 to April 1997 has been determined to bar VA benefits 
based on that service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision.


FINDINGS OF FACT

1.  The veteran began making back complaints during his 
period of service prior to June 1994, and he was diagnosed 
with degenerative back disease in service after June 1994. 

2.  The veteran credibly contends he continued to experience 
back discomfort since service, and was diagnosed to have 
degenerative arthritis of the lumbar spine when examined for 
VA purposes in 2007.  


CONCLUSION OF LAW

Criteria for service connection for a back disability have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For practical purposes, the veteran may be considered to have 
had two periods of service.  The first period ran from 
October 1986 to May 31, 1994, which service was honorable.  
The second period ran from June 1, 1994 to April 8, 1997.  
The character of the veteran's service during this later 
period was determined to bar VA benefits arising from it.  

The veteran testified that he was a jet engine mechanic while 
in the service.  He stated that prior to joining the Navy he 
had no problems with his back; but that around the time he 
enlisted he began to develop back pain, as he had to lift a 
number of heavy objects.  The veteran denied any post-service 
treatment of his back aside from one visit to a doctor who 
prescribed Vioxx, although he contends he continued to 
experience back discomfort since service.  

Service medical records show that the veteran the veteran 
made several complaints about his back during his honorable 
period of service.  The veteran was diagnosed with a muscle 
strain in his back in December 1993 after complaining about 
back pain for five days; and in May 1994, the veteran again 
presented for treatment complaining of lower back pain for 
the two days and was diagnosed with a probable muscle strain.  
A physical evaluation board diagnosed the veteran with 
degenerative back disease in August 1996, and a record dated 
in December 1996, reflects a similar diagnosis.  A January 
1997 treatment record reflects that the veteran was having 
muscle spasms in his back; and the veteran's separation 
physical in February 1997 noted that the veteran had 
decreased range of motion in his back due to pain.

Given the record of back complaints and findings in service, 
the veteran's claim was remanded by the Board to determine 
whether the veteran has a current back disability, and for an 
opinion regarding any link between current disability and 
service.

After reviewing the veteran's claims file and examining the 
veteran, the examiner diagnosed the veteran with degenerative 
arthritis of the lumbar spine.  However, she concluded that 
there was no chronicity between the veteran's initial 
complaints of back pain and his diagnosis of degenerative 
arthritis in the back 10 years later, and opined that it was 
less likely than not that the veteran developed his lower 
back disability during his period of honorable service.  

Although the examiner found no evidence of chronicity, this 
conclusion appears to be based on the fact that the veteran 
only reported seeking treatment for his back on one occasion 
following service, and on the fact that she was told not to 
consider the period of other than honorable service.  
However, the mere fact that the veteran did not receive 
treatment for a back disability does not necessarily 
establish that the veteran did not have a back disability all 
of those years; and, while the veteran was diagnosed with 
degenerative arthritis in his back during his other than 
honorable period of service, this was after years of 
complaints which began during his honorable service.  

It seems clear that the veteran had back complaints 
originating in his honorable period of service that led to an 
eventual diagnosis of degenerative arthritis in the lumbar 
spine several years later during his period of service after 
June 1, 1994.  The veteran still has this disability to this 
day as evidenced by the diagnosis at his VA examination in 
January 2007.  The fact that a chronic disability was 
diagnosed during a period of other than honorable service 
does not preclude service connection if the disability began 
during an honorable period of service.

Because the veteran was diagnosed in service with a 
disability that began during his good period of service, and 
he is currently diagnosed with the same disability, the 
criteria for service connection have been met, and the 
veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).



ORDER

Service connection for a degenerative arthritis of the lumbar 
spine is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


